Citation Nr: 1423101	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  09-03 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for right ankle sprain.
 
2. Entitlement to a rating in excess of 10 percent for bilateral shin splints.

3. Entitlement to service connection for a bilateral foot disability


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In February 2012, the Board remanded the appeal for further development, and it now returns to the Board for appellate review. 

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2012, the appeal was remanded so that Social Security Administration (SSA) records and additional VA treatment notes could be obtained and a VA examination scheduled.  The SSA records and VA treatment notes through March 2012 were added to the claims file, and a VA examination was scheduled for March 2012.  However, the Veteran cancelled the VA examination and indicated that he wished to withdraw his appeal in a telephone conversation with the AOJ.  He was advised that he needed to submit a withdrawal in writing and was sent the appropriate form to return.  However, he did not return that form or any other written statement withdrawing the appeal, and his representative has specifically started that the appeal is still pending.  Rather, in response to an October 2012 supplemental statement of the case, the Veteran, through his representative, indicated that he wished his appeal to be sent to the Board immediately.  Then, in an April 2013 submission, he argued, also through his representative, that the appeal should be remanded as the AOJ did not comply with the Board's orders in the February 2012 remand.  

The appeal should be remanded to afford the Veteran a second opportunity to attend a VA examination to assess the current nature and etiology of any bilateral foot disorder.  Moreover, as the most recent VA examination of the Veteran's bilateral shin splints and right ankle sprain was performed in January 2010, over four years ago, the Board finds that a VA examination assessing the current nature and severity of that disability should be scheduled as well.

Finally, the most recent VA treatment note of record is dated in March 2012.  Thus, while the appeal is in remand status, treatment notes from March 2012 to the present should be added to the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment notes for the Veteran from the Denver VA Medical Center and any associated outpatient clinics dated from March 2012 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for an examination to determine the nature and etiology of any bilateral foot disability found.  The claims file, including a copy of this Remand, should be made available to the examiner for review, and the examination report should reflect that such review occurred.  The VA examiner should clearly identify all disabilities of the feet in addition to the bilateral calcaneal heel spurs shown on an August 2008 VA X-ray.  Then, the VA examiner should provide an opinion as to the following:
Is it at least as likely as not (50 percent or greater probability) that any diagnosed foot disability, to include the bilateral calcaneal heel spurs, began in service, was caused by service, or is otherwise related to the Veteran's military service?  

A complete rationale must be provided for any opinion offered.

3. Schedule the Veteran for a VA examination to assess the current nature and severity of his bilateral shin splints and right ankle disability.  The claims file, including a copy of this Remand, should be made available to the examiner for review, and the examination report should reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail.

4. Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).

5. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



